UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-52904 ATTITUDE DRINKS INCORPORATED (Exact name of registrant as specified on its charter) Delaware 65-0109088 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 712 U.S. Highway 1, Suite #200, North Palm Beach, Florida 33408 USA (Address of principal executive offices) (561) 227-2727 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the registrant's classes of common equity, as of the latest practicable date: 181,714,134 shares issued and outstanding as of March 14, 2014. ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY INDEX PAGE PART I FINANCIAL INFORMATION Item 1 . Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets – September 30, 2013 (unaudited) and March 31, 2013 3 Condensed Consolidated Statements of Operations – ThreeMonths Ended September 30, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows – Three Months Ended September 30, 2013 and 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II OTHER INFORMATION Item 1. Legal Proceedings 37 Item 2. Unregistered Sales of Equity and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 39 SIGNATURES 44 EXHIBITS DOCUMENTS INCORPORATED BY REFERENCE: See Exhibits 2 PART I – FINANCIAL INFORMATION ITEM 1. – CONDENSED FINANCIAL STATEMENTS ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEET September 30, March 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable less allowance for doubtful accounts of$13,215 and $16,007atSeptember 30, 2013 and March 31, 2013, respectively Inventories Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS, NET OTHER ASSETS: Trademarks, net Deposits and other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Derivative liabilities Short-term bridge loans payable Convertible notes payable Non-convertible notes payable Loans payable to related parties TOTAL CURRENT LIABILITIES NON-CURRENT NOTES PAYABLE Convertble notes payable Less: Discount on convertible notes payable ) ) CONVERTIBLE NOTES PAYABLE - NET OF CURRENT PORTION STOCKHOLDERS' (DEFICIT): Series Aand A-1 convertible preferred stock par value $0.00001 per share, 20,000,000 shares authorized, 9,000,051 shares issued and outstandingat September 30, 2013 and March 31, 2013, respectively 90 90 Common stock, par value $0.00001, 20,000,000,000 shares authorized and 107,849,650 and 18,414,546 shares issued and outstanding at September30, 2013 and March 31, 2013, respectively Additional paid-in capital Deficit accumulated ) ) TOTAL STOCKHOLDERS' (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ See accompanying notes to condensed consolidated financial statements 3 ATTITUDE DRINKS INCORPORATED AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS Three Three Six Six Months Ended Months Ended Months Ended Months Ended September 30, September 30, September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) REVENUES: Net revenues $ Product and shipping costs ) GROSS PROFIT OPERATING EXPENSES: Salaries, taxes and employee benefits Marketing and promotion ) Consulting fees Professional and legal fees Travel and entertainment Product development costs - - Stock compensation expense Other operating expenses Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE): Derivative income (expense) - ) - Interest and other financing costs ) ) Total Other Income (Expense) ) ) INCOME (LOSS) BEFORE PROVISIONFOR INCOME TAXES ) ) Provision for income taxes - NET INCOME (LOSS) $ $ ) $ $ ) Basic income (loss) per common share $ $ ) $ $ ) Diluted income (loss) per common share $
